On April 6, 1932, claimant was employed as a struc*1088tural iron worker at Clinton Prison and while holding an iron bar against a steel plate a helper struck the plate with a hammer and transmitted a sharp report and shock into claimant’s ear, which resulted in eighty-six and ñve-tenths per cent loss of the hearing in such ear. On June 2, 1932, the employer filed a report of injury. A few days later the attending physician filed a medical report. On June 7, 1932, the carrier filed notice of controversy and in that notice questioned the occurrence of the accident. On June 27, 1932, a hearing was had but claimant failed to appear, and again a hearing was had on July 26, 1932, and again claimant did not appear, and the referee closed the ease because of the default. Claimant testified that he did not receive notices of these hearings. On August 3, 1933, a hearing was had when all interested parties were present. The referee ruled that the case was on the calendar by mistake and ordered it closed. On October 27, 1933, a further hearing was had. At that time the carrier for the first time took the objection that no claim was filed. A claim was filed November 3, 1933. In May, 1936, the State Industrial Board unanimously voted to extend the time to file the claim in the interests of justice. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Hefiernan and Schenck, JJ.